Title: From Benjamin Franklin to Henry Potts, 23 April 1761
From: Franklin, Benjamin
To: Potts, Henry


          Thomas Boone, governor of New Jersey, wrote John Pownall, secretary of the Board of Trade, Jan. 12, 1761, complaining of the route by which the postriders traveled through New Jersey between Philadelphia and New York. On April 1, 1761, the Board of Trade ordered an extract of this letter sent to Henry Potts of the Post Office. Boone apparently wrote in similar vein directly to Lord Bessborough, one of the joint postmasters general. Potts, in turn, sent these papers to Franklin for comment and received the reply printed here. On April 23, Potts sent Franklin’s report to Pownall with a short covering letter.
         
          
            Sir
            Craven Street. April 23d. 1761
          
          In obedience to the Commands of His Majesty’s Postmaster General, signified to me by you, I have considered Governor Boone’s Letter to my Lord Bessborough and the Extract of his Letter to John Pownall, Esqr. Secretary to the Board of Trade, containing a Complaint of some Inconveniency to him arising from “the Posts not passing thro’ Perth Amboy and Burlington (the Route established by Act of Parliament) in their way between Philadelphia and New York”; and alledging, that “thro’ this Omission it has happen’d and may happen again that Dispatches received by him from the Plantation Office could not be answered by the first Pacquet, whence he may sometimes appear tardy to their Lordships with all the Inclinations to be otherwise, &c.”
          It is true that the Post Route was thro’ the Towns of Burlington and Amboy in New Jersey, before and at the Time of making the Act of Queen Anne for Establishing the Post Office, and therefore those Towns were mentioned in the Act so far as to settle the Rates of Postage between them and the Cities of New York and Philadelphia; but it has never been understood that the Route was established by such mention of those places, or that the Act bound the Post Office to continue the Posts in any Route then used, if one better and more Convenient could be found. Nor indeed would such Restraints in an Act of Parliament relating to America, be of utility, but the Contrary, For our first settlements there being near the Sea, the first Roads are of course along the Coast where interrupting Waters from Bays and inlets are more frequent, and Rivers wider and more difficult of Passage, but in Process of time, as the People settle farther back and clear the upland Country, more convenient Roads are found, the Bays and Inlets avoided, and the Interruption of Ferries less frequent, as many Rivers are fordable up the Country, that cannot be cross’d near their Mouths but in Boats.
          Something like this has been the Case with regard to the Old and New Roads thro’ the Province of New Jersey. As soon as the New road in the upper parts of that Province was open’d, Travellers between Philadelphia and New York began gradually to abandon the old Road, which was not so convenient; and after some time, on an Application made to Col. Spotswood, then Deputy Postmaster General, the Post Route was also chang’d from the Old Road to the New.
          This Change was made about Thirty Years ago, and some Years before I had any Concern in the Office; but as it was a Matter much talk’d of at the time, I remember well the Reasons that were given for the Change which were these, viz.
          That the Ferry over the River Delaware from Bristol to Burlington, to be pass’d in travelling the old Road, was a Mile and half wide, and in Winter often incumbered with Ice, so as greatly to delay the Post. That the old Road, from Burlington to Amboy was for 50 Miles chiefly a heavy loose Sand, very fatiguing to the Horses: That being thro’ a barren Country, it was not well inhabited, nor the Inns well supply’d with Provisions: That being less travelled than formerly, there was not the same Care taken to provide suitable Accomodations for Travellers; so that no Gentleman passing between New York and Philadelphia tho’ desirous of riding Post, could well travel with him; That this gradual disuse of the Road occasion’d less Care to be taken of the Bridges which were often out of Repair, so that in rainy Seasons crossing the Brooks and Branches of Rivers became dangerous and sometimes impracticable to the great delay and Injury of Travellers: That the Ferry over to Amboy necessary to be pass’d on this Road, was near two Miles wide, being at the Mouth of Raritan River, and often so rough from high Winds, or so incumbered with Ice as to be impassable for many Hours, to the great Delay of the Post as well as other Travellers; and after the Post was got to Amboy, he had still three large Ferries to cross between that Place and New York, viz. the Ferry over to Staten Island, the Ferry from Staten Island to long Island 3 Miles wide, and the Ferry from Long Island to New York; in all which Places the Ferrymen were generally very dilatory and backward to carry the Post in bad Weather, availing themselves of every excuse, as they were by Law to receive no Ferriage of him. On the other Hand, the new Road was over better Ground and kept in better Repair; there were every where good Accomodations at the Inns; Delaware River was to be cross’d at Trenton, and Raritan River at Brunswick, where they were both narrow, and the latter fordable at Low Water; and the People at Elizabeth Town Point, undertook voluntarily to have a stout Boat always ready to carry the Post and his Company directly to New York, by which the three last mention’d Ferries were avoided.
          The Change being accordingly made, the Post went no more thro’ Burlington and Amboy; but those Places on that Account suffered very little Inconveniency; For an Office was still continu’d at each of them; and their Letters sent over to proper Places on the New Post Road, to be carried forward by the Post: and this was easy to do, it being only cross the Ferry from Burlington to Bristol, thro’ which the Post goes; and but 4 Miles from Amboy to Woodbridge thro’ which he also goes. And the Letters for Burlington were in like manner sent over to that Office from Bristol, and those for Amboy sent to that Office from Woodbridge. Tho’ the Letters to and from each Place by Post were always extreamly few, as they are Towns of little or no Foreign Trade, the chief Dealing of Amboy being with New York, and that of Burlington with Philadelphia, to and from which Places Boats are going almost every day, by which they always chose to send their Letters, even when the Post pass’d thro’ them. On the other hand, two other large and thriving Towns, who make much more use of the Post, are accomodated by it on the New Road, viz. Trenton and Brunswick; not to mention Prince town where a College is lately erected, Woodbridge and Elizabeth Town, thro’ all which Places the new Road passes, and where Offices have been long establish’d.
          It is now near 24 Years that I have been concern’d in the Management of the offices between Philadelphia and New York, and in all that time have had no Complaint made to me of Inconvenience from the Posts continuing the Route I found them in. And I must own myself at a Loss to conceive the difficulty Governor Boone mentions of his Corresponding regularly with the Board of Trade, and that “Dispatches receiv’d from their Lordships could not be answered by the first Pacquet, tho’ [thro’] the Posts Omission of Burlington and Amboy in their Route.” His Excellency resides at Amboy, and the Letters for him which arrive at New York in the Pacquet, must be forwarded to him at farthest within three days, as the Post goes from New York twice a Week and passes within 4 Miles of Amboy at Woodbridge, where the Governor’s Letters are left, and sent to him immediately by a special Messenger from the Office there. The Post returns twice a Week from Philadelphia to New York, and passing thro’ Woodbridge takes up and carries forward any Letters left there. The Pacquet stays at New York at least 20 Days, and during that time the Post passes 6 times thro’ Woodbridge to New York, and would carry forward any Letters the Governor should lodge at Woodbridge for that purpose. And if he happens to be at Burlington with his Assembly, the Post passes equally often thro’ Bristol (within a Mile and half of him only just cross a Ferry) where it cannot be much Trouble to send his Letters. So that on the whole I am persuaded it must appear, when duly consider’d, that his Excellency’s Want of Punctuality in his Correspondence with their Lordships cannot justly be charg’d to the Account of the Post Office.
          Mr. Barnard, immediate Predecessor of Governor Boone tho’ he also liv’d at Amboy, made no Complaint of this kind that I ever heard of. Nor did the next preceeding Governor Belcher, tho he liv’d great Part of his time at Burlington. The Governors of New Jersey have sometimes liv’d on the New Road, at Trenton and at Elizabeth Town; and as there is no fix’d Place of Residence for Governors in that Province, future Governors may happen to chuse some of the Towns on the New Road; so that if the Post Route were chang’d to Gratify Governor Boone, the next Governor might desire to have it back again.
          And I apprehend that the Delays formerly experienced so frequently in the Detention of the Post by the wide Ferries in Winter, would if the Old Route was resum’d, occasion great Dissatisfaction to the Governors of Pensilvania, New York and New England, who as well as the Merchants of their great Trading Towns would probably remonstrate warmly against it.
          Nevertheless, if His Majesty’s Postmaster General should upon the whole think fit to order the Old Route to be resum’d, and the New One with all the Offices so long established upon it to be drop’t it is my Duty to carry their orders into Execution, which I shall do with great Readiness and Fidelity. I am, sir Your most obedient humble servant
          
            B Franklin
            To Henry Potts, Esqr.
          
         
          Endorsed: New Jersey letter from H Potts Esqr. Secry to the Post Master Genl. to Mr Pownall, dated April. 29. 1761. inclosg the Copy of a Letter to him from Mr Frunklyn, joint depy. post Master Genl. in No. America relatin to the Alteration which Mr. Boone desird might be made in the route of the post through New Jersey.
          
            Recd Read May 1 1761
            K. 11.
          
        